Filed
                                                                                        Washington State
                                                                                        Court of Appeals
                                                                                         Division Two

                                                                                        November 7, 2017
    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                          DIVISION II
 STATE OF WASHINGTON,                                               No. 49809-0-II

                                 Respondent,

          v.

 W.N.,                                                        UNPUBLISHED OPINION

                                 Appellant.

         WORSWICK, J. — W.N. appeals his juvenile court adjudication for third degree

possessing stolen property. W.N. argues that (1) the State presented insufficient evidence to

support his adjudication because the State failed to show that he had knowledge that the property

was stolen and (2) the information was constitutionally deficient because it did not specifically

describe the stolen property. We affirm W.N.’s adjudication.

                                               FACTS

         W.N. lived with his aunt, Heidi Murray, for a period of time until October 2015. When

W.N. was living in Murray’s home, she allowed W.N. to use her bicycle upon obtaining her

permission.

         On August 22, 2016, Murray discovered that her bicycle had been taken from her garage.

Murray called the police and reported that the bicycle had been stolen.

         Later, Murray learned that her bicycle was at a local youth center. Murray contacted the

youth center, and an employee reported that W.N. had left the bicycle there. Murray retrieved

the bicycle and identified it as her stolen bicycle.
No. 49809-0-II


         The State filed an information charging W.N. with third degree possessing stolen

property.1 The information alleged that W.N. “did knowingly receive, retain, possess, conceal,

or dispose of stolen property, of a value not exceeding $750, knowing that it had been stolen and

did withhold or appropriate the property to the use of a person other than the true owner or

person entitled thereto.” Clerk’s Papers (CP) at 1. W.N. did not challenge the sufficiency of the

information at the fact-finding hearing.

         Witnesses testified to the above facts at the fact-finding hearing. Murray testified, stating

that W.N. did not have her permission to use her bicycle on August 21. W.N.’s mother testified

that Murray bought the bicycle for W.N. and that she was present when Murray told W.N. that

she had purchased the bicycle for him.

         W.N. also testified. W.N. admitted that he took the bicycle from Murray’s home and left

it at the youth center. W.N. said that he did not plan on returning the bicycle to Murray. W.N.

stated that Murray bought the bicycle for him.

         The juvenile court entered findings of fact and conclusions of law and adjudicated W.N.

guilty of third degree possessing stolen property. W.N. appeals.

                                             ANALYSIS

         W.N. argues that (1) the State presented insufficient evidence to support his adjudication

of third degree possessing stolen property because the State failed to show that he had

knowledge that the property was stolen and (2) the information was constitutionally deficient

because it did not specifically describe the stolen property. We disagree.



1
    RCW 9A.56.170(1).


                                                   2
No. 49809-0-II


                                 I. SUFFICIENCY OF THE EVIDENCE

       W.N. argues that the State presented insufficient evidence to support his adjudication of

third degree possessing stolen property because the State failed to show that he had knowledge

that the property was stolen. We disagree.

       Evidence is sufficient to support a conviction when, viewed in the light most favorable to

the State, it permits any rational trier of fact to find the essential elements of the crime beyond a

reasonable doubt. State v. Montgomery, 163 Wash. 2d 577, 586, 183 P.3d 267 (2008). In

reviewing a juvenile court adjudication, we must determine whether substantial evidence

supports the juvenile court’s findings of fact and, in turn, whether the findings support the

conclusions of law. See State v. Homan, 181 Wash. 2d 102, 105-06, 330 P.3d 182 (2014). A claim

of sufficiency admits the truth of the State’s evidence and all reasonable inferences therefrom.

State v. Thomas, 150 Wash. 2d 821, 874, 83 P.3d 970 (2004). We defer to the trier of fact on issues

of conflicting testimony, credibility of witnesses, and the persuasiveness of the evidence. 150
Wash. 2d at 874-75. Where, as here, the findings of fact are unchallenged, we consider them

verities on appeal. Homan, 181 Wash. 2d at 106.

       To adjudicate W.N. of third degree possessing stolen property, the State must prove that

W.N. possessed stolen property that did not exceed $750 in value. RCW 9A.56.170(1)(a).

“Possessing stolen property” means to knowingly “receive, retain, possess, conceal, or dispose of

stolen property knowing that it has been stolen and to withhold or appropriate the same to the use

of any person other than the true owner of person entitled thereto.” RCW 9A.56.140(1). A

person acts knowingly when (1) he is aware of facts or circumstances described by a statute

defining an offense or (2) he has information that would lead a reasonable person in the same


                                                  3
No. 49809-0-II


situation to believe that facts described by a statute defining an offense exist. RCW

9A.08.010(1)(b).

       After the fact-finding hearing, the juvenile court entered findings of fact and conclusions

of law. The juvenile court found that Murray owned the bicycle at issue in this case and that

W.N. was allowed to use the bicycle with Murray’s permission. The juvenile court also found

that W.N. believed Murray bought the bicycle for him but that he could not remember when this

conversation occurred. W.N. also stated that he took the bicycle from Murray’s residence.

       The juvenile court concluded that W.N. and his mother believed that Murray purchased

the bicycle for W.N. but that there was not sufficient evidence to support W.N. and his mother’s

belief. The juvenile court expanded on this conclusion during its oral ruling, noting that it did

not find W.N.’s or his mother’s testimony regarding this belief to be credible. Additionally, the

juvenile court concluded that Murray did not give W.N. permission to use the bicycle on August

21, Murray did not implicitly consent to W.N. taking the bicycle, and W.N. clearly withheld the

bicycle from Murray with no intentions of returning it. The juvenile court adjudicated W.N.

guilty of third degree possessing stolen property.

       Viewing all facts and inferences in the light most favorable to the State, the juvenile court

judge had sufficient evidence to find, beyond a reasonable doubt, that W.N. knowingly possessed

a stolen bicycle. The juvenile court concluded that Murray did not give W.N. permission to use

the bicycle. W.N. stated that he took the bicycle from Murray’s garage without plans to return it.

Although the juvenile court found that W.N. testified that Murray purchased the bicycle for

W.N., the juvenile court determined that W.N. and his mother’s testimony in this regard was not

credible and concluded that this belief was unrealistic. Moreover, we defer to the juvenile court


                                                 4
No. 49809-0-II


on issues concerning conflicting testimony and the credibility of witnesses. Thomas, 150 Wash. 2d

at 874-75. The juvenile court’s findings of fact are verities on appeal, and the juvenile court’s

findings support its conclusions of law. Accordingly, sufficient evidence supports W.N.’s

adjudication of third degree possessing stolen property.

                                II. SUFFICIENCY OF THE INFORMATION

          W.N. argues that the information was constitutionally deficient because it did not

specifically describe the stolen property. We disagree.

          We review challenges to the sufficiency of a charging document de novo. State v.

Williams, 162 Wash. 2d 177, 182, 170 P.3d 30 (2007). Where, as here, a challenge to the

sufficiency of a charging document is made for the first time on appeal, we liberally construe the

charging document in favor of validity. State v. Taylor, 140 Wash. 2d 229, 237, 996 P.2d 571

(2000). To be constitutionally adequate, a charging document must contain all essential

elements of a crime to give the accused notice of the charges and to allow the accused to prepare

a defense. State v. Winings, 126 Wash. App. 75, 84, 107 P.3d 141 (2005). The description of

stolen property and the location of stolen property are not essential elements of a possession of

stolen property charge. State v. Tresenriter, 101 Wash. App. 486, 495, 4 P.3d 145, 14 P.3d 788

(2000).

          The State charged W.N. with third degree possessing stolen property by information.

The information stated:

          That the said respondent, [W.N.], in Grays Harbor County, Washington, on or about
          August 21, 2016, did knowingly receive, retain, possess, conceal, or dispose of
          stolen property, of a value not exceeding $750, knowing that it had been stolen and
          did withhold or appropriate the property to the use of a person other than the true
          owner or person entitled thereto.


                                                  5
No. 49809-0-II



CP at 1. W.N. did not object to the sufficiency of the information.

        W.N. contends that the information was constitutionally deficient because it failed to

include a specific description of the stolen property. However, W.N.’s argument fails because a

description of stolen property is not an essential element of third degree possessing stolen

property. Tresenriter, 101 Wash. App. at 495. Construing the information liberally, the

information contained all the essential elements of third degree possessing stolen property and it

gave W.N. notice of the charges filed. Accordingly, the information was constitutionally

adequate.

        We affirm W.N.’s adjudication of third degree possessing stolen property.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports but will be filed for public record in accordance with RCW

2.06.040, it is so ordered.



                                                                       Worswick, J.
 We concur:



 Johanson, J.




 Maxa, A.C.J.




                                                  6